Citation Nr: 0805512	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to herbicide exposure.

2.  Entitlement to an effective date prior to November 29, 
2004, for a grant of service connection for diabetes 
mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

In correspondence to the RO dated in May 2006, the veteran 
asserted that he has been unemployable since 1996, due to one 
or more service-connected disorders.  Review of the claims 
file reveals that this issue has not yet been adjudicated.  
Accordingly, it is referred to the RO for the appropriate 
development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran asserts that his sarcoidosis is related to 
service, in that it is the result of exposure to herbicides 
(specifically Agent Orange) during his overseas service in 
Korea.  The Board notes that although Agent Orange was 
primarily used in Vietnam, it was also used on a limited 
basis near the Demilitarized Zone in Korea.  To that end, the 
veteran's service personnel records reveal that he was a 
member of the 3/32nd Infantry.  Thus, herbicide exposure is 
conceded; same was the basis for the presumptive grant of 
service connection for the veteran's diabetes mellitus, type 
2.

Although sarcoidosis is not listed among the presumptive 
diseases for which service connection may be granted on the 
basis of exposure to herbicides under 38 C.F.R. § 3.309(e), 
service connection may also be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  While the veteran's 
private physician, in an August 2005 letter, essentially 
stated that while some research had been done on the 
dysregulation of "B" and "T" cells in veterans due to 
inservice dioxin exposure, she could not state for certain 
whether the veteran's exposure to herbicides was the 
antigenic stimulus for his development of sarcoidosis.

Ultimately, the Board concludes that the veteran should be 
afforded a VA examination to determine whether his 
sarcoidosis is related to his military service, to include 
exposure to herbicides.  VA has conceded exposure, and the 
veteran was diagnosed with the condition in 1996.  These 
facts, plus the indication that the veteran's condition may 
be related to his military service, as evidenced in the 
private physician's opinion letter, meets the "low 
threshold" set forth in McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (requiring only that the evidence "indicates" 
that there "may" be a nexus between an inservice incident 
and a currently diagnosed disorder).  

Additionally, an April 2006 rating decision granted service 
connection for diabetes mellitus, type 2, effective November 
29, 2005.  The veteran asserted in June 2006 that the 
effective date should be in 1996, the year diabetes mellitus, 
type 2 was first diagnosed.  By a June 2006 rating decision, 
an effective date of November 29, 2004 was established.  The 
veteran again asserted, in August 2006, that the effective 
date for the grant of service connection should be in 1996, 
thus providing notice of his disagreement with the effective 
date assigned by the June 2006 rating decision.  The filing 
of a notice of disagreement initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals that VA has 
not yet issued a statement of the case as to the issue of 
entitlement to an effective date prior to November 29, 2004, 
for the grant of service connection for diabetes mellitus, 
type 2, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  The 
Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to an 
effective date prior to November 29, 
2004, for the grant of service 
connection for diabetes mellitus, type 
2, is necessary.  38 C.F.R. § 19.26 
(2007).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to 
the June 2006 rating decision denying 
this claim must be filed.  38 C.F.R. § 
20.202 (2007).  If the veteran perfects 
an appeal as to this issue, the case 
should be returned to the Board for 
appellate review.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of his 
sarcoidosis.  All necessary tests must 
be conducted and the examiner must 
review the results of any testing prior 
to completion of the report.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination; failure to note in the 
examination report that both were 
reviewed will result in the examination 
being returned as insufficient.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether the 
veteran's sarcoidosis is related to his 
military service, to include whether the 
sarcoidosis is the result of the 
conceded exposure to herbicides in 
service.  If the examiner cannot provide 
an opinion without resorting to 
speculation, it must be so stated.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



